Dismissed and Memorandum Opinion filed July 19, 2012.




                                        In The


                     Fourteenth Court of Appeals

                                NO. 14-12-00345-CV




LONGTIN'S PIPE & STEEL, INC. D/B/A U.S. CENTRAL PIPELINE SERVICES,
                                Appellant


                                          V.

                     ETC CANYON PIPELINE, LLC, Appellee


                      On Appeal from the 80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-63720



                       MEMORANDUM OPINION

      This is an appeal from a judgment signed January 9, 2012. On July 13, 2012,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.
      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, McCally, and Busby.




                                            2
3